ITEMID: 001-97836
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: PETUHOVS v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicant, Mr Konstantins Petuhovs, is a Latvian national who was born in 1977 and lives in Berlin. He was represented before the Court by Mr A. Funck, a lawyer practising in Berlin.
On 15 May 2008 the applicant, assisted by an interpreter, was questioned by the Berlin police in criminal investigation proceedings against him. On the same day he was brought before the investigating judge who issued an arrest warrant, charging the applicant with robbery and dangerous bodily injury. The warrant was translated and a copy was handed to the applicant.
On 26 May 2008 the applicant and an accomplice were indicted for joint robbery and dangerous bodily injury. The account of the offence was essentially the same as in the arrest warrant with two exceptions: The arrest warrant mentioned that the victim was knocked down a the second time by the co-accused immediately following the first attack by the applicant, whereas the indictment alleged that the victim was able to take a few steps before being knocked down again. Furthermore, the arrest warrant only mentioned that a bag with a wallet was snatched from the victim, whereas the indictment talked about a blue bag with 25 euros.
On 9 June 2008 the District Court appointed counsel for the applicant and assigned an interpreter for their conversations. Meetings between counsel and the applicant, assisted by an interpreter, were held on 6 June, 7 July, 13 August and 19 September 2008.
After the proceedings against the applicant had been severed and the main proceedings opened, on 18 July 2008 the District Court submitted a decision to refer (Vorlagebeschluss) to the Regional Court, finding that the circumstances of the offence might amount to aggravated robbery, and in view of the then higher expectation of punishment might warrant the referral of the proceedings to the higher court. The Regional Court assumed the proceedings after the defence had submitted observations.
At the trial on 24 September 2008 counsel for the defence applied for the proceedings to be stayed for the reason that the applicant had not received a translation of the indictment of 26 May 2008 which, according to counsel for the defence, was essential for him to prepare his defence. After deliberations the Regional Court rejected the application, arguing that the arrest warrant, which had been translated, was identical to the indictment and had thus informed the applicant in detail of the nature and cause of the accusation. Furthermore, it had to be assumed that counsel for the defence had discussed the nature and cause of the straightforward accusation with the applicant at one of their several meetings. The Regional Court held that under these circumstances an oral translation had to be considered sufficient.
The trial then continued with the reading and the translation of the indictment. After hearing the applicant’s pleading to the charges and five witnesses the Regional Court found the applicant guilty of aggravated robbery and dangerous bodily injury. He was sentenced to 4 years’ imprisonment.
The applicant’s appeal on points of law, based on the lack of a written translation of the indictment, was dismissed by the Federal Court of Justice on 22 April 2009 as ill-founded.
On 19 June 2009 the Federal Constitutional Court declined to admit the applicant’s constitutional complaint for examination. It held the complaint to be inadmissible arguing that the prior appeal on points of law had been inadmissible.
